Exhibit 10.05

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (“Agreement”) is entered into as of
September    , 2002, by and between Fidelity Leasing, a division of EAB Leasing
Corp., successor-in-interest to Herman Miller Capital  (“Fidelity”), ZAMBA
Corporation d/b/a Zamba Solutions (“Zamba”), and Michael H. Carrel
(“Guarantor”).

 

F A C T S

 

A.            On or about November 6, 2000, January 12, 2001, March 19, 2001,
May 22, 2001, May 23, 2001, and July 27, 2001, Fidelity and Zamba entered into
certain Equipment Lease Agreements (the “Leases”) for certain office furniture
identified in documents entitled “Schedule A” to such Leases and attached to
each Lease (the “Equipment”).

 

B.            Fidelity alleges that the January 12, 2001, Lease has been
guaranteed by Michael H. Carrel, an officer of Zamba.

 

C.            Fidelity and Zamba have agreed to terminate the Leases, and any
amendments or modifications thereto, on the terms and conditions set forth
below.

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.             Termination of Leases.  Provided that Zamba performs all of its
obligations under Section 2 of this Agreement, the Leases shall be deemed
terminated as of the first event occurring in Section 3 of this Leases (the
“Termination Date”).

 

2.             Termination Payment.  As a condition to Fidelity’s obligations
under this Agreement, and in consideration for Fidelity’s agreement to terminate
the Leases, Zamba shall pay to Fidelity the sum of One Hundred Twenty Thousand
Dollars ($120,000) (the “Termination Payment”).  The Termination Payment shall
be payable in eight increments of Fifteen Thousand Dollars ($15,000), with the
first payment to be made on October 1, 2002, and the seven subsequent payments
to be made on the fifteenth of each respective month, commencing on October 15,
2002, and ending on April 15, 2003 (a “Payment”).  Each Payment shall be
delivered to Fidelity’s attorney in the form of a check made payable to “The Law
Office of Josh Jacobson P.A. IOLTA Account f/b/o Fidelity Leasing, a division of
EAB Leasing Corp.” and mailed to the following address: The Law Office Of Josh
Jacobson, P.A., 120 South Sixth Street, Suite 1515, Minneapolis, MN 55402. 
Additionally, on or before October 31, 2002, Zamba shall make available for
collection by Fidelity the Equipment in the types and quantities listed on
Exhibit 1, which is attached to this Agreement and incorporated herein by this
reference.  At no additional cost to Zamba, Zamba shall reasonably cooperate
with Fidelity to effectuate Fidelity’s collection of the Equipment.  Fidelity
shall provide Zamba with at least one week advance notice of the date(s) and
approximate time(s) it intends to collect the equipment.

 

3.             Termination Date.  Subject to prior execution of this Agreement
by Fidelity and Zamba, the Leases shall terminate upon receipt by Fidelity of
the eighth and final Payment.

 

4.             Zamba Release.  As of the Termination Date, Zamba, for itself and
for its affiliated corporations and partnerships, officers, directors,
shareholders, agents, representatives, employees, attorneys, shareholders,
successors in interest, personal representatives, heirs, assigns and each of
them, absolutely, fully and forever releases and discharges Fidelity and
Fidelity’s respective members, officers, partners, agents, representatives,
employees, servants, attorneys, successors in interest, assigns and each of
them, whether past, present or future, of and from any and all claims, demands,
liabilities, obligations, losses, controversies, costs, expenses, attorneys’
fees and damages of every kind, nature, character or description whatsoever,
whether in law or in equity, and whether known or unknown, suspected or
unsuspected, arising out of, connected with, or in any way related to the Leases
or the Equipment.  Zamba acknowledges and agrees that the release set forth
above applies to all claims relating to the Leases or the Equipment whether
those claims are known or unknown, foreseen or unforeseen.

 

5.             Fidelity Release.  Subject to the performance by Zamba of all of
its obligations under this Agreement, as of the Termination Date, Fidelity, for
itself and for its affiliated corporations and partnerships, members, officers,
agents, representatives, employees, attorneys, shareholders, successors in
interest, personal representatives, heirs, assigns and each of them, absolutely,
fully and forever releases and discharges Zamba and its officers, directors,

 

Initialed by:

/s/ DHE

Fidelity

/s/ IN

Zamba

/s/ MHC

Guarantor

 

1

--------------------------------------------------------------------------------


 

shareholders, agents, representatives, employees, servants, attorneys,
successors in interest, assigns and each of them, whether past, present or
future, of and from any and all claims, demands, liabilities, obligations,
losses, controversies, costs, expenses, attorneys’ fees and damages of every
kind, nature, character or description whatsoever, whether in law or in equity,
and whether known or unknown, suspected or unsuspected, arising out of,
connected with, or in any way related to the Leases or the Equipment.  Fidelity
acknowledges and agrees that the release set forth above applies to all claims
relating to the Leases or the Equipment whether those claims are known or
unknown, foreseen or unforeseen.

 

6.             Confession of Judgment.  Zamba shall execute the attached
Confession of Judgment (the “Confession of Judgment”) in the amount of the
Termination Payment, reduced by the aggregate amount of each Payment received by
Fidelity prior to its submission of the Confession of Judgment.  Upon a default
in payment by Zamba under this Agreement that is not remedied within fifteen
(15) business days of written notice of such default from Fidelity to Zamba,
Fidelity may submit the Confession of Judgment to the court identified in the
Confession of Judgment.

 

7.             Fidelity Release of Guarantor.  Subject to the receipt by
Fidelity of the fourth Payment, which is  to be made on December 15, 2002,
Fidelity, for itself and for its affiliated corporations and partnerships,
members, officers, agents, representatives, employees, attorneys, shareholders,
successors in interest, personal representatives, heirs, assigns and each of
them, absolutely, fully and forever releases and discharges the Guarantor of and
from any and all claims, demands, liabilities, obligations, losses,
controversies, costs, expenses, attorneys’ fees and damages of every kind,
nature, character or description whatsoever, whether in law or in equity, and
whether known or unknown, suspected or unsuspected, arising out of, connected
with, or in any way related to the Leases or the Equipment. Fidelity
acknowledges and agrees that the release set forth above applies to all claims
relating to the Leases or the Equipment whether those claims are known or
unknown, foreseen or unforeseen.

 

8.             Release by Guarantor.  As of the date of Fidelity’s Release of
Guarantor, Guarantor, for itself and for its affiliated corporations and
partnerships, officers, directors, shareholders, agents, representatives,
employees, attorneys, shareholders, successors in interest, personal
representatives, heirs, assigns and each of them, absolutely, fully and forever
releases and discharges Fidelity and Fidelity’s respective members, officers,
partners, agents, representatives, employees, servants, attorneys, successors in
interest, assigns and each of them, whether past, present or future, of and from
any and all claims, demands, liabilities, obligations, losses, controversies,
costs, expenses, attorneys’ fees and damages of every kind, nature, character or
description whatsoever, whether in law or in equity, and whether known or
unknown, suspected or unsuspected, arising out of, connected with, or in any way
related to the Leases or the Equipment.  Guarantor acknowledges and agrees that
the release set forth above applies to all claims relating to the Leases or the
Equipment whether those claims are known or unknown, foreseen or unforeseen.

 

9.             Notices.  Any written notices to be given hereunder by either
party shall be deemed effective upon personal delivery or within three business
days of mailing the notice to the party to be served at the address below.

 

Fidelity:

 

Zamba:

 

THE LAW OFFICE OF JOSH JACOBSON, P.A.

 

ZAMBA CORPORATION

 

120 South Sixth Street

 

3033 Excelsior Blvd.

 

Suite 1515

 

Suite 200

 

Minneapolis, MN 55402

 

Minneapolis, MN 55416

 

Fax: 612-339-5123

 

Fax: 952-832-9383

 

Attn: Josh Jacobson

 

Attn: General Counsel

 

 

Guarantor:

 

 

 

Michael H. Carrel

 

 

 

Zamba Corporation

 

 

 

3033 Excelsior Blvd.

 

 

 

Suite 200

 

 

 

Minneapolis, MN 55416

 

 

 

Fax: 952-832-9383

 

 

 

 

10.           Entire Agreement. This Agreement contains the entire agreement
between the parties and may only be modified or amended by a writing signed by
all parties.

 

11.           Governing Law.  This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Minnesota, except for its choice of laws principles.  Any action regarding or
relating to this Agreement shall be venued in a state or federal court located
in Hennepin County in the State of

 

Initialed by:

/s/ DHE

Fidelity

/s/ IN

Zamba

/s/ MHC

Guarantor

 

2

--------------------------------------------------------------------------------


 

Minnesota.

 

12.           No Assignment of Claims. The parties hereto represent and warrant
that they have not transferred or otherwise assigned, either by contract or
operation of law, any of the claims released under this Agreement.

 

13.           No Reliance on Representations.  Each party to this Agreement
represents and acknowledges that in executing this Agreement that party does not
rely and has not relied upon any representation or statement made by the other
party or by any of such other party’s agents, attorneys, or representatives with
regard to the subject matter, basis or effect of this Agreement or otherwise,
other than those representations and statements specifically stated in this
written Agreement.

 

14.           Counterparts and Facsimiles. This Agreement may be executed in one
or more counterparts, which shall be deemed effective upon full execution of
this Agreement by all parties.  Each counterpart shall be deemed an original,
but all of which together shall constitute one and the same instrument and
agreement.  In addition, a copy of this Agreement executed by a party hereto and
telecopied to the other party shall be deemed to constitute delivery of an
originally executed copy of this Agreement to the other party.  A facsimile
signature shall be enforceable to the same extent as an original signature.

 

15.           Authority.  The parties executing this Agreement represent that
they each have authority to enter into this Agreement, and that this Agreement
is binding on such party and enforceable in accordance with its terms.  The
persons executing this Agreement on behalf of the parties to this Agreement
represent and warrant that they individually have authority to enter into this
Agreement on behalf of such parties.

 

IN WITNESS WHEREOF, the parties hereby execute this Agreement.

 

FIDELITY

ZAMBA

 

 

Fidelity Leasing

ZAMBA Corporation

 

 

By:

/s/ David H. English

 

By:

/s/ Ian Nemerov

 

 

 

Name: David H. English

Name: Ian Nemerov

 

 

Title: Sr. VP

Title: General Counsel

 

 

Date: 9/24/02

Date: 9-27-02

 

 

 

GUARANTOR

 

 

 

Michael H. Carrel

 

 

 

By:

/s/ Michael H. Carrel

 

 

 

 

Date: 9-27-02

 

Initialed by:

/s/ DHE

Fidelity

/s/ IN

Zamba

/s/ MHC

Guarantor

 

3

--------------------------------------------------------------------------------


 

Exhibit 1

 

Quantity

 

Type

 

Location

 

 

16

 

Tall Poles

 

Barrett

 

 

30

 

Short Poles

 

Barrett

 

 

69

 

48” Arms

 

Barrett

(17 at FSI)

 

21

 

60” Arms

 

Barrett

 

 

42

 

Boundary Screens - 60” W

 

Barrett

 

 

114

 

Boundary Screens - 48”

 

Barrett

 

 

22

 

Boundary Screens - 36”

 

Barrett

 

 

21

 

Display Screens - 60”W

 

Barrett

 

 

19

 

Display Screens

 

Barrett

 

 

50

 

Boomerang

 

Barrett

 

 

50

 

Input Table

 

Barrett

 

 

24

 

Pole Shelf

 

Barrett

 

 

50

 

Tool Rail

 

Barrett

 

 

50

 

Vertical Tray

 

Barrett

 

 

50

 

Diagonal Tray

 

Barrett

 

 

26

 

Horizontal Tray

 

Barrett

 

 

21

 

Bookshelf & Holders

 

Barrett

 

 

5

 

Task Chair - purple

 

Barrett

 

 

16

 

Kiva Book Shelf w/oversail

 

Barrett

 

 

37

 

Kiva Pebble table

 

Barrett (24)

Denver (2)  Campbell (11)

 

4

 

Martin Brattrud Lounge chair - purple

 

Barrett

 

 

3

 

Martin Brattrud Lounge chair - green

 

Barrett

 

 

22

 

Mobile ped - Meridian

 

Barrett (8)

Denver (2)  Campbell (12)

 

4

 

Whiteboard - pole attached

 

Barrett

 

 

3

 

Whiteboard - Kiva mobile

 

Barrett

 

 

49

 

Lockers

 

Barrett

 

 

5

 

Canopy

 

Barrett

 

 

3

 

Ladder shelf

 

Minneapolis

 

 

3

 

Round Table -Bar height -Falcon

 

Barrett

 

 

3

 

Versteel Oval Table

 

Barrett

 

 

4

 

Versteel 1/4 Round table

 

Barrett

 

 

6

 

Versteel Rectangle Table

 

Barrett

 

 

52

 

Keilhauer Side Chair

 

Barrett (46)

Denver (6)

 

21

 

Monitor pods

 

Barrett

 

 

22

 

Kiva Wing Table

 

Barrett (21)

Denver (1)

 

8

 

Kiva Metal Bookshelf - Mobile

 

Barrett (2)

Campbell (6)

 

1

 

Geiger Brisk Reception Desk

 

FSI

 

 

1

 

PeterPepper Drum Table

 

FSI

 

 

1

 

Geiger Triuna Gallery Reception Desk

 

Campbell

 

 

1

 

Geiger Round table

 

Campbell

 

 

4

 

Bernhardt Sinclaire Lounge Chair

 

Campbell

 

 

 

Initialed by:

/s/ DHE

Fidelity

/s/ IN

Zamba

/s/ MHC

Guarantor

 

4

--------------------------------------------------------------------------------


 

Legend

Barrett = Edina, MN warehouse

FSI = Plymouth, MN warehouse

Denver = 10900 S. Parker Road, Suite 101, Parker, CO 80134-3453 office

Campbell = 655 Campbell Technology Parkway, Suite 100, Campbell, CA 95008 office

Minneapolis = 3033 Excelsior Blvd., Suite 200, Minneapolis, MN 55416 office

 

 

 

Initialed by:

/s/ DHE

Fidelity

/s/ IN

Zamba

/s/ MHC

Guarantor

 

5

--------------------------------------------------------------------------------